Title: From Thomas Jefferson to Lambert, 3 January 1788
From: Jefferson, Thomas
To: Lambert



Sir
Paris January 3. 1788.

I am honoured with your Excellency’s letter of the 29th. of December, inclosing the arrêt on the commerce between France and the United states. I availed myself of the occasion of a vessel sailing this day from Havre for New York to forward it to Congress.  They will receive with singular satisfaction this new testimony of his majesty’s friendship for the United states, of his dispositions to promote their interest, and to strengthen the bands which connect the two nations. Permit me, Sir, to return you personally my sincere thanks for the great attention you have paid to this subject, for the sacrifices you have kindly made of a time so precious as yours, every moment of which is demanded, and is occupied by objects interesting to the happiness of millions; and to proffer you the homage of those sincere sentiments of attachment and respect with which I have the honor to be your Excellency’s most obedient and most humble servant,

Th: Jefferson

